Citation Nr: 9931924	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Manatee Memorial Hospital on 
August 26, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The appellant enlisted in the United States Naval Reserve, 
and was order to active duty for training from September 16, 
1962 to October 6, 1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 decision of the Department of 
Veterans Affairs (VA) Medical Administration Service (MAS) at 
the Bay Pines, Florida VA Medical Center (VAMC).  The 
appellant filed a timely notice of disagreement, and was 
issued a statement of the case on October 14, 1998.  His 
substantive appeal was received on November 2, 1998.

FINDINGS OF FACT

1.  The appellant incurred unauthorized medical expenses at 
Manatee Memorial Hospital on August 26, 1997.

2.  At the time of the treatment in question, a permanent 100 
percent rating was in effect for the service connected 
schizophrenic reaction, undifferentiated-type.

3.  There is no competent medical evidence demonstrating that 
a medical emergency existed at the time of the treatment in 
question.

4.  A VA physician has also found that there was not an 
emergency when the appellant was treated on August 26, 1997.


CONCLUSION OF LAW

Payment or reimbursement for expenses incurred at Manatee 
Memorial Hospital on August 26, 1997 is not warranted.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 26, 1997, the appellant presented to the Emergency 
Room at Manatee Hospital stating, "I want to go to Bay 
Pines."  The appellant stated that he gets admitted every 
several months and "its about time."  He denied any visual 
or auditory hallucinations, and suicidal or homicidal 
ideations, etc.  On examination, the appellant was noted to 
be pleasant, cooperative and answered pointed questions 
precisely, but tended to ramble on about his home life.  The 
examiner noted that the appellant was quite adamant as to not 
being suicidal or homicidal; he stated, "I would not hurt 
anybody or anything."  The remainder of the examination, to 
include an evaluation of the extremities, was essentially 
normal.  It was noted that at that time, the appellant did 
not pose a threat to himself or others, and that his chronic 
schizophrenia would not require a Baker Act or emergent 
psychiatric admission.  The appellant was urged to follow-up 
at the Bay Pines VAMC as needed.

At the time of treatment, a permanent 100 percent rating was 
in effect for the appellant's service-connected schizophrenic 
reaction, undifferentiated-type.  There is no indication, nor 
has it been contended by the appellant, that this care was 
authorized by VA.

In a January 1998 statement, a VA Chief Medical Officer, who 
is a physician, found that when the appellant was treated on 
August 26, 1997 for chronic schizophrenia, this was not an 
emergent condition and there were VA facilities available for 
treatment of the disorder.

In his January 1998 notice of disagreement, the appellant 
requested that payment/reimbursement of unauthorized medical 
expenses incurred at Manatee Memorial Hospital as: (1) the 
incident occurred between 8:30 and 9:00 p.m.; (2) he had no 
transportation to the nearest VAMC as he does not drive and 
normally takes a VA van to get there; (3) the private 
ambulance refused to take him to the nearest VAMC; and (4) he 
could not move his left leg at that time.

Section 1728(a), Title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability. . . . ; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that all three of 
these statutory requirements must be met before reimbursement 
may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 
(1993); Parker v. Brown, 7 Vet. App. 116, 119 (1994).  The 
corresponding VA regulatory authority essentially tracks the 
above-cited statutory criteria.  See 38 C.F.R. 
§ 17.120 (1999) (formerly 38 C.F.R. § 17.80, redesignated at 
61 FR 21966, May 13, 1996).

While the first criterion listed above is met, the second is 
not.  A VA physician has found that, at the time of 
treatment, the appellant was not in a medical emergency.  
There is no medical evidence of record which contradicts this 
medical finding.  While the appellant also alleges that he 
was unable to move his left leg at that time, the Board 
observes that evaluation of the extremities during his 
emergency room visit was noted to be normal.  As all three 
requirements for payment or reimbursement of unauthorized 
medical expenses must be satisfied, the appellant remaining 
contentions as to the availability of a VA facility does not 
need to be addressed.  See Hayes and Parker, supra.

The Board concludes that payment or reimbursement of the 
costs of unauthorized medical services rendered on August 26, 
1997, at Manatee Memorial Hospital is not in order.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with emergency room treatment at 
Manatee Memorial Hospital on August 26, 1997 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

